t c summary opinion united_states tax_court lori ann champagne petitioner and darrin w champagne intervenor v commissioner of internal revenue respondent docket no 14313-05s filed date lori ann champagne pro_se darrin w champagne pro_se r scott shieldes for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent granted in part petitioner’s request for sec_6015 relief with respect to unpaid assessments of dollar_figure in federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure assessed against petitioner and darrin w champagne intervenor for the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f in excess of the amount determined by respondent background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in magnolia texas at the time the notice of intervention was filed intervenor resided in pineland texas petitioner and intervenor were married in the marriage was dissolved by an agreed final decree of divorce filed in the district_court of texas on date petitioner has a bachelor’s degree in elementary education from january to april of petitioner was employed by the magnolia independent school district as a teacher petitioner stayed home for the remainder of to care for her newborn child and four other minor children petitioner resumed her teaching around december of intervenor has taken a few college courses and has received some technical training during he was employed by southwest computer services on form_1040 u s individual_income_tax_return for petitioner and intervenor reported adjusted_gross_income of dollar_figure and taxable pensions and annuities of dollar_figure using third party information returns respondent determined that taxable interest of dollar_figure and an additional taxable pension distribution of dollar_figure received by intervenor in collectively the omitted income were not reported on the return on date respondent issued to petitioner and intervenor a statutory_notice_of_deficiency for neither petitioner nor intervenor petitioned this court in response to the notice_of_deficiency accordingly a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure were assessed against petitioner and intervenor on date respondent received a form 1040x amended u s individual_income_tax_return for signed only by intervenor the amended_return included income items that were not accounted for in the notice_of_deficiency resulting in an additional_assessment of dollar_figure on date petitioner filed with respondent a form_8857 request for innocent spouse relief along with a questionnaire in which petitioner detailed her claim for relief from joint_and_several_liability under sec_6015 with respect to the assessments on date respondent issued to petitioner a notice_of_determination respondent determined that since petitioner did not sign the amended_return that resulted in the additional_assessment of dollar_figure she was entitled to relief from the unpaid tax for that amount under sec_6015 respondent however denied relief for the balance of the request ie the deficiency assessment determining that petitioner had knowledge of the omitted income at the time she signed the return according to the notice_of_determination petitioner’s remaining tax_liability is dollar_figure petitioner timely filed a petition with the court seeking a review of respondent’s notice 1on the form_8857 petitioner requested innocent spouse relief from the entire tax_liability for according to the record the unpaid tax for results from two assessments dollar_figure dollar_figure for a total of dollar_figure after partial relief of dollar_figure petitioner’s remaining tax_liability should have been dollar_figure plus penalty and interest there is no explanation why respondent in the notice_of_determination determined that petitioner’s unpaid assessments for totaled dollar_figure instead of dollar_figure a difference of dollar_figure the court assumes that respondent has conceded the difference of determination denying in part her request for sec_6015 relief jurisdiction discussion the tax_court is a court of limited jurisdiction 85_tc_527 under sec_6015 the court has jurisdiction to review an administrative determination regarding relief from joint_and_several_liability or a claim for relief where the commissioner has failed to rule as a stand-alone matter independent of any deficiency proceeding where the commissioner has asserted a deficiency against the taxpayer 127_tc_7 on appeal 10th cir date the court has jurisdiction over this stand-alone matter under sec_6015 because respondent has asserted a deficiency against petitioner for see sec_6015 sec_6015 relief generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 as a threshold matter petitioner argues that she is not liable for the deficiency assessment because she did not sign the joint_return for that was filed with the internal_revenue_service irs petitioner contends that she never saw the return she further contends that intervenor handled the entire tax preparation process including signing her name on the return for her petitioner however testified that she would have signed the return had intervenor presented it to her and that intervenor had her authority to prepare a tax_return for her the fact that one spouse fails to sign the return is not fatal to the finding of a joint_return 27_tc_270 affd 251_f2d_44 8th cir the determinative factor is whether the spouses intended to file a joint_return their signatures being but indicative of such intent 35_tc_747 22_tc_893 regardless of whether intervenor in fact signed the return for petitioner petitioner’s testimony shows that she intended to file a joint_return therefore the court finds that the return for was a joint_return a spouse requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to sec_6015 if relief is not available under sec_6015 or c the requesting spouse may seek equitable relief under sec_6015 sec_6015 114_tc_276 except as otherwise provided in sec_6015 the requesting spouse bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir upon the satisfaction of certain conditions sec_6015 relieves the requesting spouse of liability for the items making up the deficiency that would have been allocated solely to the nonrequesting spouse if the spouses had filed separate tax returns for the taxable_year sec_6015 a 282_f3d_326 5th cir affg 115_tc_183 117_tc_279 sec_6015 applies only to taxpayers who are no longer married are legally_separated or have been living apart for over a 12-month_period sec_6015 petitioner and intervenor were divorced on date petitioner received a statutory_notice_of_deficiency on date and she subsequently filed a form_8857 therefore petitioner was eligible to elect the application of sec_6015 2under sec_6015 an election for relief from joint_and_several_liability under sec_6015 is to be made at any time after a deficiency is asserted but not later than years after the date on which the commissioner has begun collection activities respondent has not raised any issue as to the timeliness of petitioner’s election under sec_6015 relief under sec_6015 is not available if the commissioner demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 116_tc_189 petitioner has the burden of proving which items would not have been allocated to her if the spouses had filed separate returns see mora v commissioner supra pincite levy v commissioner tcmemo_2005_92 both this court and the court_of_appeals for the fifth circuit have defined culpable knowledge in an omitted income case for purposes of sec_6015 as the actual and clear awareness of the item as distinguished from mere reason to know of the item cheshire v commissioner supra pincite n cook v commissioner tcmemo_2005_22 while the taxpayer generally has the burden_of_proof in order to preclude relief under sec_6015 the commissioner must carry the burden of demonstrating by a preponderance_of_the_evidence that the requesting spouse had actual knowledge of any item giving rise to a deficiency rule a culver v commissioner supra pincite 114_tc_333 sec_1_6015-3 income_tax regs item means an item_of_income deduction or credit cheshire v commissioner supra pincite in the case of omitted income knowledge of the item includes knowledge of the receipt of the income sec_1 c i a income_tax regs this court has reviewed the record and finds that there is insufficient evidence to establish that petitioner had actual knowledge that intervenor received the omitted income the irs may rely upon all of the facts and circumstances to demonstrate that a requesting spouse had actual knowledge of an erroneous item at the time the spouse signed the return sec_1_6015-3 income_tax regs respondent argues that petitioner had actual knowledge of the omitted income at the time that the return was signed because petitioner had access to a bank account that she held jointly with intervenor during and petitioner picked up and opened mail at the address where the forms for the omitted income were sent petitioner admits that she had access to one of intervenor’s bank accounts petitioner contends however that intervenor maintained bank accounts held solely in his name of which she had no knowledge and to which she had no access to during their marriage according to petitioner the money from these secret accounts was used to finance intervenor’s secret life with other women petitioner suggests that it is possible that intervenor deposited the omitted income into one of these secret accounts without her knowledge to pay for the expenses of his other women one factor that respondent may rely on in demonstrating that petitioner had actual knowledge is whether she made a deliberate effort to avoid learning about the item in order to be shielded from liability see sec_1_6015-3 income_tax regs intervenor did not appear at trial to testify and there is no suggestion that petitioner made a deliberate effort to avoid learning of the omitted income moreover respondent has not presented any evidence to show that the omitted income was deposited into the bank account that petitioner held jointly with intervenor or that petitioner otherwise had an actual and clear awareness of the omitted income petitioner contends that she never saw any forms for the omitted income petitioner testified that there was a sewage leak in her home during and she and her children moved to temporary housing from may to december of petitioner further testified that intervenor was taking care of everything and that she had no access to any mail that was sent to her home address during this period according to petitioner she was unaware of the omitted income and the attendant tax_liability until she called the irs regarding an unrelated tax issue in january of respondent counters that it is irrelevant whether petitioner was absent from her home from may to december of the forms for the omitted income would have been mailed in early after petitioner had moved back into the house both petitioner and intervenor had access to the mail at the address where the forms were sent during early intervenor did not leave petitioner until october of that year nevertheless the court finds that petitioner’s testimony was credible and persuasive that she was unaware of the omitted income until january of see rowe v commissioner tcmemo_2001_325 finding that the taxpayer had no actual knowledge of an ira distribution even though periodic statements from the financial_institution managing the ira were sent to her home address since other family members also picked up the mail petitioner’s testimony that she had no involvement in any aspect of intervenor’s business was also credible petitioner’s training was in elementary education petitioner worked as a teacher for the first months in but was a homemaker for the remainder of the year petitioner stayed home with her five children while she relied on intervenor to provide for the family respondent has failed to meet his burden to prove that at the time petitioner signed the return she had an actual and clear awareness of the omitted income the forms for the omitted income were issued solely to intervenor relating to a pension from his previous employment petitioner has established by a preponderance_of_the_evidence that the deficiency at issue is entirely allocable to intervenor see eg mora v commissioner supra pincite the court holds that respondent erred in denying petitioner relief under sec_6015 accordingly petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the court need not address petitioner’s claims for relief under sec_6015 and f reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
